18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 1 of
                                        38




  Signed June 23, 2020.


                                                        __________________________________
                                                                     Ronald B. King
                                                          Chief United States Bankruptcy Judge




                            IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

  IN RE:                                     §
                                            §
  DICKINSON OF SAN ANTONIO, INC.,            §                   CASE NO. 16-52492-RBK
                                            §
                      DEBTOR                 §                   CHAPTER 7
  __________________________________________§
                                             §
  JOHN PATRICK LOWE, CHAPTER 7              -§
  TRUSTEE,                                   §
                      PLAINTIFF              §
  V.                                         §                   ADVERSARY NO. 18-05259-RBK
                                             §
  AMERICAN STUDENT FINANCIAL GROUP,          §
  INC., ET AL.,                              §
                      DEFENDANTS             §

                                               OPINION

  I.       Introduction and Brief History

           Dickinson of San Antonio, Inc., d/b/a Career Point College (CPC or Debtor), was a for-

  profit college that derived a significant portion of its revenue from federal student loans and grants.

  American Student Financial Group, Inc. (ASFG) entered into a complicated transaction with CPC



                                                    1
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 2 of
                                        38



  through its principal, Lawrence Earle, which provided a private source of student loan funding to

  CPC’s students. This transaction was designed to allow CPC to skirt the Department of

  Education’s 90/10 rule and claim more money from federal sources than it otherwise would have

  been able to receive. After self-reporting its non-compliance to the Department of Education, CPC

  filed for bankruptcy under chapter 11 and soon thereafter converted to chapter 7.

         John Patrick Lowe, trustee for the chapter 7 estate (the Trustee), sued ASFG, Cottingham

  Management Company LLC, Cottingham Apex Texas Fund, LLC (Cottingham-Texas), and Tango

  Delta Financial, Inc. (the new name under which the principals of ASFG now operate). The

  complaint was later amended with a sprawling 29-count Second Amended Complaint. Through

  the live complaint, the Trustee demands repayment of over $8 million in Program Subsidy Loans

  (PSLs) made by Debtor to Cottingham-Texas, and in turn lent back to ASFG by Cottingham-

  Texas. In addition, the Trustee seeks to disallow the over $12 million claim of ASFG, which is

  based on Debtor’s contractual obligations to repurchase individual student loans when a student

  defaulted, or to repurchase all outstanding loans if Debtor materially breached the contracts. The

  Trustee also claims that the $5.1 million Debtor paid to ASFG under these loan-repurchase

  obligations constitutes a fraudulent transfer which ASFG must return to the estate.

         After a number of dispositive motions and hearings, the case went to a five-day trial

  involving nearly a hundred exhibits and recorded deposition testimony from Defendants’

  principals. The Court previously granted partial summary judgment for the Trustee on Counts 1

  through 3. The Court will render judgment in favor of the Trustee on most of the remaining counts.

  II.    Jurisdiction and Venue

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a) and 1334(b).

  This matter arises under the Bankruptcy Code in a bankruptcy case referred to this Court by the



                                                  2
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 3 of
                                        38



  Standing Order of Reference in this district. This matter is a core proceeding under § 157(b)(2)(B),

  (F), (H), (K), and (O). Venue is proper under §§ 1408 and 1409. The Court has authority to enter

  a final judgment under § 157(b)(1) and the parties consented to entry of a final judgment by the

  bankruptcy court. ECF No. 240 at ¶ 3. This Opinion will constitute the Court’s findings of fact and

  conclusions of law pursuant to FED. R. BANKR. P. 7052, along with the oral findings and

  conclusions of the Court stated on the record following the close of the evidence.

  III.      Findings of Fact

         A. Background

            The Debtor filed its chapter 11 bankruptcy petition on October 31, 2016. The case was

  converted to chapter 7 on January 11, 2017. The plaintiff in this adversary proceeding is John

  Patrick Lowe, who was appointed as the Trustee upon the conversion of this case to chapter 7.

                1. The Parties

            Dickinson of San Antonio, Inc. was a Kansas corporation that did business under the name

  Career Point College. CPC was the 100% owner of Dickinson of Tulsa, Inc. and Dickinson of

  Austin, Inc. CPC was a wholly owned subsidiary of Edudyne Systems, Inc. (“Edudyne”), which

  was in turn owned by its principal, Lawrence Earle. CPC was allegedly the alter ego of Edudyne. 1                0F




  CPC operated a private for-profit college which had nursing, business, and technical programs.

            ASFG is a Delaware corporation. On or about December 28, 2016, ASFG changed its name

  to Tango Delta Financial, Inc. ASFG was in the business of making loans to college students that

  were guaranteed at least in part by the schools attended by the students. ASFG had four contracts




  1
    Agreed Judgment, Adv. Proc. No. 18-05014-RBK, ECF No. 8. This finding is based on an agreed judgment against
  Lawrence Earle. Defendants argue that they are not bound by this finding via res judicata or otherwise. The Trustee
  requests this finding, but it does not appear to be necessary to the causes of action in this adversary proceeding.

                                                          3
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 4 of
                                        38



  with CPC which spanned from 2013 until petition date. ASFG is owned by Mr. Tim Duoos and

  was managed by Mr. Kevin Jasper, a lawyer.

         Cottingham Management is a California limited liability company and a registered

  investment advisor. Cottingham-Texas is a California limited liability company that was formed

  on or about April 25, 2013. ASFG paid $1,422.00 for the formation of Cottingham-Texas. Mr.

  Stephen Bick is the manager of Cottingham Management, which in turn is the manager of

  Cottingham-Texas. The Cottingham-Texas Operating Agreement provides that Cottingham

  Management, the sole manager and member of Cottingham-Texas, will make an initial $10,000

  capital contribution to Cottingham-Texas. This capital contribution was never made.

              2. The 90/10 Rule

         To obtain Title IV funding from the United States Department of Education (DOE), for-

  profit colleges such as CPC must comply with the Higher Education Act’s 90/10 rule codified at

  20 U.S.C. § 1094. See Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1055 (11th Cir. 2015). The

  90/10 rule provides that at least 10% of a private for-profit school’s funding must come from non-

  government sources, such as private student loan lenders like ASFG. See 20 U.S.C. § 1094(a)(24).

  The statute requires that the school annually submit a form certifying its compliance with the 90/10

  rule with its audited financial statements. The 90/10 calculation must be done using cash-basis

  accounting. 20 U.S.C. § 1094(d)(1). The statute also provides that any funds “required to be

  refunded or returned” to the lender must be deducted from the school’s “10” revenue calculation.

  Id. § (d)(1)(F)(iv). Cindy Shoffstall, C.P.A., was CPC’s accountant and generated audited financial

  reports which detailed CPC’s compliance with the 90/10 rule. In doing so, Ms. Shofstall calculated

  in the Higher Education Act reports that CPC was in compliance with the 90/10 rule through June

  30, 2015.



                                                   4
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 5 of
                                        38



              3. Development of ASFG’s Loan Program

         Since 2003, ASFG has been in the business of developing and implementing tuition

  financing programs for post-secondary schools. ASFG offered loans for students to finance tuition

  and related educational expenses funded by ASFG, banks, licensed lenders, or by the school itself.

  ASFG subsequently purchased the student loans made by other originating lenders and held the

  loans for investment purposes. The for-profit schools with which ASFG did business were required

  to provide some kind of collateral or guaranty of the loans that ASFG would make to the school’s

  students. The principals of ASFG, Mr. Timothy Duoos and Mr. Kevin Jasper, were familiar with

  the workings of the 90/10 rule.

         ASFG’s student loan program for private for-profit schools traditionally included: (1)

  originating student loans that required the for-profit college to provide collateral to secure

  repurchase obligations in the event that a student defaulted on a loan; (2) originating student loans

  and requiring the for-profit college to place a percentage of the funds received as a deposit with

  ASFG (the “Deposit Program”); or (3) originating student loans and requiring the for-profit college

  to deposit a percentage of the funds with a third-party bank which would then issue a letter of

  credit to ASFG (the “Letter of Credit Program”).

         In 2012, ASFG developed a new (fourth) lending program wherein ASFG would lend

  money to a for-profit school’s students and the for-profit school would deposit some percentage

  of the funds received with an alleged third-party investment fund (“Subsidized Loan Program”).

  The new lending program offered by ASFG was described in a loan document between ASFG and

  its own lender, California Bank & Trust. The loan agreement, dated June 1, 2012, detailed the

  entire transaction, including that the investment fund would lend the money received from the




                                                   5
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 6 of
                                        38



  private for-profit schools back to ASFG. The original third-party investment fund was Cottingham

  Apex Fund, LLC, a wholly owned subsidiary of Cottingham Management, LLC.

         Under ASFG’s original Deposit Program, a financially prudent for-profit college could not

  count the amount deposited with ASFG towards its ten percent of private funding under the 90/10

  rule. Under the Letter of Credit Program, however, the for-profit school could count its revenue

  towards the 90/10 rule, but the costs of lending for ASFG were much higher than other programs

  because it involved a third-party bank.

         For the funds advanced through the Subsidized Loan Program to be counted as “10”

  revenue in compliance with the 90/10 Rule, the investment fund (in this case, Cottingham-Texas)

  was required to be arms-length and truly independent from ASFG. In order to comply with the

  statute, the private student loan money could not be returned to the lender, ASFG, and also counted

  as “10” revenue. For-profit schools operating under this Program could only count the funds loaned

  to Cottingham-Texas as “10” revenue if Cottingham-Texas invested that money at arm’s length

  with banks, investment houses, or any investment other than ASFG.

     B. The Contracts: TLPA and APPA

         In early 2013, representatives from ASFG approached CPC about providing private student

  loans to CPC’s students under ASFG’s new Subsidized Loan Program. During the negotiation

  process, ASFG’s then chief operating officer Kevin Jasper explained to CPC’s attorney that CPC

  would be required to lend 50% of the student loan proceeds to the Cottingham entity pursuant to

  the terms of a Master Promissory Note. During the negotiations, CPC’s attorney requested that a

  new entity, Cottingham-Texas, be formed specifically for CPC’s participation in the investment

  fund program. CPC’s principal, Lawrence Earle, knew that the investment fund would

  subsequently transfer the money to ASFG.



                                                  6
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 7 of
                                        38



              1. The TLPA

         As a result of the negotiations, CPC, Edudyne Systems, Inc., and ASFG agreed to

  implement a Subsidized Loan Program and entered into a Tuition Loan Program Agreement (the

  “TLPA”) on April 25, 2013, under which a tuition loan financing program would provide student

  loans to CPC’s students. The arrangement followed the description in the California Bank & Trust

  loan agreement and was to function as follows: ASFG would forward student loan proceeds to

  CPC to cover students’ tuition obligations; CPC would then immediately forward 50% of the

  student loan proceeds to Cottingham-Texas; Cottingham-Texas would return every dollar received

  from CPC to ASFG. Unlike the California Bank & Trust loan agreement, nothing in the TLPA or

  the Master Promissory note disclosed or documented the final leg of the transaction from

  Cottingham-Texas to ASFG. Cottingham-Texas was not a party to the TLPA.

         Section 5.2 of the TLPA provides that the term “Program Subsidy Investment” “means a

  series of cash payments by [CPC] to [Cottingham-Texas], which, upon receipt, [Cottingham-

  Texas] shall agree to repay to [CPC] with interest in accordance with the terms of the Master

  Promissory Note attached hereto . . . Each cash payment by [CPC] to [Cottingham-Texas] will be

  considered a separate ‘Program Subsidy Loan’ (“PSL”) that will be repaid by [Cottingham-Texas]

  in accordance with the terms of the Master Promissory Note.” Other than the MPNs themselves,

  there are no documents evidencing the individual Program Subsidy Loans made by CPC to

  Cottingham-Texas.

         Pursuant to section 7.1 of the TLPA, CPC was obligated to purchase tuition loans owned

  by ASFG if certain events occurred including, without limitation, (i) if the student borrower

  became delinquent in making payments under the tuition loan, (ii) if the interest rate of a tuition

  loan was reduced, or (iii) in the event of a program default. Pursuant to section 11 of the TLPA,



                                                  7
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 8 of
                                        38



  CPC granted ASFG a security interest in the Master Promissory Notes payable to CPC by

  Cottingham-Texas.

         The TLPA contains the following representation, warranty, and covenant:

         15.1 Representations, Warranties and Covenants of ASFG. As of the Effective
         Date, and as of the date ASFG sells and conveys each Defaulted Loan, Interest
         Reduced Loan and Designated Loan to Client hereunder, ASFG represents,
         warrants and covenants to Client as follows: . . .
         15.1.7 Neither Investment Fund nor its manager, Cottingham Management, LLC,
         are, directly or indirectly, related to or affiliated with ASFG by any common legal
         or beneficial ownership, common management personnel, or in any other manner.
         There are no common owners (directly or indirectly), officers, directors, principals
         or managers between ASFG on one side, and Investment Fund and its manager on
         the other side. ASFG is an obligor to an affiliated company of Cottingham
         Management, LLC, under a debt instrument issued by ASFG.

         Section 1.1.1 of the TLPA defines as follows:

         “Affiliated” means, with respect to any specified party, any other entity controlling
         or controlled by or under common control with such specified party. For the
         purposes of this definition, the term “control” (including, with correlative
         meanings, “controlling”, “controlled by”, and “under common control with”)
         means the power to direct or cause the direction of the management and policies of
         such entity.
         Section 22 of the TLPA provides that, “[i]n the event any action is brought for enforcement

  or interpretation of this Agreement, the prevailing party shall be entitled to recover its reasonable

  attorney’s fees and costs incurred.”

         On or about April 25, 2013, contemporaneously with the execution of the TLPA, CPC

  endorsed, assigned, and transferred the 2013 Master Promissory Note to ASFG by executing that

  certain Endorsement, Assignment and Pledge of Promissory Note (the “2013 Endorsement”). The

  2013 Endorsement was physically attached to the 2013 Master Promissory Note. ASFG or its

  lender have been in continuous possession of the 2013 Master Promissory Note since it was

  received on or about April 25, 2013.




                                                   8
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 9 of
                                        38



              2. The APPAs

         Sometime in 2015, the for-profit school regulatory environment changed and caused a

  change in the way ASFG and CPC did business. Instead of ASFG issuing a loan to a student and

  documenting it as such, CPC would enter into a Retail Installment Contract (“RIC”) with its

  student and sell the RIC to ASFG at face value. The other economic terms of the arrangements

  stayed the same.

         Specifically, on or about December 22, 2015, ASFG and CPC entered into the Account

  Program Purchase Agreement (the “San Antonio APPA”) pursuant to which ASFG agreed to

  purchase and CPC agreed to sell certain RICs (“Accounts”) entered into between CPC and one or

  more student borrowers. Contemporaneously with the execution of the San Antonio APPA,

  Cottingham-Texas signed the Master Promissory Note as provided in the San Antonio APPA (the

  “2015 Master Promissory Note”). A separate APPA was executed between ASFG and Dickinson

  of Austin, Inc. and between ASFG and Dickinson of Tulsa, Inc.

         The representation, warranty, and covenant language is different in the APPAs from the

  language in the TLPA. The APPAs contained the following representations and warranties:

         15.1 Representations, Warranties and Covenants of ASFG. As of the Effective
         Date, ASFG make the following representations, warranties and covenants:
         15.1.6 Neither Investment Fund nor its manager, Cottingham Management, LLC,
         are, directly or indirectly, related to, or affiliated with, ASFG by any common legal
         or beneficial ownership or common management personnel. There are no common
         owners (directly or indirectly), officers, directors, principals or managers between
         ASFG on one side, and Investment Fund and its manager on the other side.
              3. Comparing the Contracts

         The TLPA representation, warranty, and covenant in section 15.1 and 15.1.7 is much

  broader than that in the APPAs. Specifically, the “in any other manner” language does not appear

  in section 15.1.6 of the APPAs. Additionally, the last sentence of section 15.1.7 of the TLPA has

  been removed. The removed sentence reads “ASFG is an obligor to an affiliated company of
                                                  9
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 10
                                      of 38



 Cottingham Management, LLC, under a debt instrument issued by ASFG.” Finally, the APPAs do

 not require ASFG to reaffirm to CPC the representation, warranty, and covenant in section 15.1.6

 each time that ASFG puts a defaulted RIC to CPC. Under the TLPA and the APPAs, ASFG had

 the right to “put” defaulted student loans or RICs back to CPC for purchase. In the TLPA, CPC’s

 covenant to repurchase is section 7.1. In the APPAs, CPC’s covenant to repurchase is also in

 section 7.1.

        Both CPC’s principal, Lawrence Earle, and ASFG actively concealed that the payments to

 Cottingham-Texas were merely deposits placed with ASFG to secure its lending to CPC’s

 students; in fact, Ms. Shoffstall testified that Mr. Earle told her that ASFG and Cottingham-Texas

 were completely unrelated and had no dealings with one another. Neither the TLPA nor the APPAs

 fully disclosed the relationship between ASFG, Cottingham Management, and Cottingham-Texas.

 Similar to the TLPA discussed above, in the San Antonio APPA, CPC granted ASFG a security

 interest in all PSLs made by CPC to Cottingham-Texas pursuant to Section 11 of the San Antonio

 APPA, with the same collateral description.

    C. Conduct of the Parties under the Contracts

        During the period between April 2013 and CPC’s October 31, 2016 bankruptcy petition,

 ASFG transferred $16,800,000 to CPC in order to satisfy the tuition obligations of ASFG’s student

 borrowers. Of this amount, CPC transferred $8.4 million to Cottingham-Texas. Cottingham-Texas

 returned the entire $8.4 million to ASFG in exchange for 49 subordinated unsecured promissory

 notes (“SUPNs”). The amounts and payment terms of the money sent by CPC to Cottingham-

 Texas and the 49 SUPNs were substantially the same, except that the interest rate on the 49 ASFG

 Loans was 20 basis points (0.2%) higher than the PSLs. The 20 basis points represented

 Cottingham-Texas’s spread on the ASFG Loans.



                                                10
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 11
                                      of 38



        There was no mechanism to credit or offset the Program Subsidy Loans paid to

 Cottingham-Texas against the amount Debtor owed to ASFG for a purchase or a cancellation of a

 student loan or RIC. To illustrate the point mathematically, ASFG’s filed proof of claim is for

 $11,749,564.00. Fifty percent of that amount—or the amount of PSLs one would expect were paid

 to Cottingham-Texas—is $5,874,782.00. Rather than $5.8 million, the amount Cottingham-Texas

 owed to the Debtor was $8.2 million. ASFG thus has $2.4 million more than it should under the

 TLPA and APPAs ($8.2 million - $5.8 million = $2.4 million).

        From November 20, 2013 until September 30, 2016, ASFG put back defaulted loans to

 CPC for repurchase in the total amount of $3,689,600.30. CPC purchased the loans at full value,

 notwithstanding the fact that ASFG already had 50% of the balances on defaulted loans that it had

 received from Cottingham-Texas in the amount of $1,844,800.15.

            1. The Role and Conduct of Cottingham-Texas

        Black’s Law Dictionary defines “straw man” as “[a] third party used . . . as a temporary

 transferee to allow the principal parties to accomplish something that is otherwise impermissible.”

 Straw Man, BLACK’S LAW DICTIONARY (9th ed. 2009). Cottingham-Texas was a straw man

 because it was used by Cottingham Management and ASFG to do something otherwise

 impermissible—to help ASFG and CPC skirt the 90/10 Rule. Stephen Bick testified that the new

 lending program was functionally the same as the Deposit Program, only with Cottingham-Texas

 inserted as a “conduit” in order to the help the schools with their 90/10 rule compliance.

        The monies received by Cottingham-Texas from CPC were returned directly to ASFG.

 Cottingham-Texas never had sufficient cash on hand to satisfy its obligations to CPC under the

 MPNs. ASFG was in control of the cash flow of Cottingham-Texas during the entirety of the

 relevant period. ASFG controlled Cottingham-Texas’s investment policies. The unwritten



                                                 11
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 12
                                      of 38



 agreement was that Cottingham-Texas would only “invest” its monies with ASFG. According to

 Stephen Bick, “that was the deal.” No other alternative was ever considered. The Operating

 Agreement of Cottingham-Texas, which was entered into on May 1, 2013, provided that it would

 be capitalized with $10,000.00. Cottingham-Texas was never capitalized after it was formed on or

 about April 25, 2013. Cottingham-Texas never received any funds from anyone other than CPC

 beyond the initial reimbursement of its formation fee of $1,422.00 from ASFG.

            2. Impact on 90/10 Rule Compliance

        According to the Trustee’s expert forensic accountant, Greg Murray, after deducting the

 Program Subsidy Loans made to Cottingham-Texas by CPC from the 90/10 calculation, CPC was

 not in compliance with the 90/10 rule for the fiscal year starting on July 1, 2014 and ending on

 June 30, 2015. CPC’s audit for 2016 was never completed. Ms. Shoffstall, CPC’s CPA auditor

 responsible for completing the 90/10 calculations, was misled by Mr. Earle about the relationship

 between ASFG and Cottingham-Texas. She testified she would not have included CPC’s

 investment in Cottingham-Texas in the 90/10 calculation had she been informed about the lending

 relationship between ASFG and Cottingham; she would have included it in the related party note

 in her audit of CPC. ASFG received copies of the debtor’s annual audits which included the 90/10

 calculations and were reviewed by Mr. Jasper and Mr. Duoos.

        ASFG was required to reaffirm the representation and warranty contained in section 15.1.7

 of the TLPA to CPC before ASFG could enforce the mutually dependent covenant in Section 7

 and 8 for the repurchase of Designated Loans. From November 2013 until September 2016, there

 were 32 repurchases of defaulted loans by CPC in the amount of $3,689,600.30. The TLPA is clear

 that CPC was obligated to repurchase from ASFG Designated Loans only after ASFG met the

 requirements of TLPA Section 15.1.7. Thus, CPC was not obligated to repurchase from ASFG if:



                                                12
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 13
                                      of 38



 1) Cottingham-Texas was under the control of ASFG for affiliate status under the definition of

 “Affiliated” in Section 1.1.1 of the TLPA; or 2) Cottingham-Texas was “directly or indirectly,

 related to . . . ASFG by any common legal or beneficial ownership, common management

 personnel, or in any other manner.” From June 2013 until September 2016, there were 49 SUPNs

 between ASFG and Cottingham-Texas evidencing a debt owing from ASFG to Cottingham-Texas

 in the amount of $8,415,243.09.

        Although the requirements of Section 15.1.7 were met at the inception of the TLPA

 because there was no initial relationship between ASFG and Cottingham-Texas, and Cottingham

 Management’s other affiliate obligor relationship was disclosed, the requirements of Section

 15.1.7 were not and could not have been met at the date of each reaffirmation thereafter. Logically,

 CPC would only have to repurchase a Designated Loan after ASFG had made a loan to a student

 and delivered those proceeds to CPC. CPC then in turn lent half of those monies to Cottingham-

 Texas, which returned those same monies to ASFG, which created the debtor/creditor and affiliate

 (control) relationship between Cottingham-Texas and ASFG. Therefore, the lending relationship

 between ASFG and Cottingham-Texas was in existence at the time of the first repurchase and

 reaffirmation on November 10, 2013, and on the date of each reaffirmation and repurchase

 thereafter. As evidenced by the 49 SUPNs, ASFG and Cottingham-Texas’ lending relationship

 continued until the petition date and thereafter until today.

        The TLPA and APPAs stipulate that the contracts are governed by California law. Section

 150 of the California Corporations Code provides that “[a] corporation is an ‘affiliate’ of, or a

 corporation is ‘affiliated’ with, another specified corporation if it directly, or indirectly through

 one or more intermediaries, controls, is controlled by or is under common control with the other

 specified corporation.” CAL. CORP. CODE § 150. The definition of “affiliate” in the TLPA is



                                                  13
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 14
                                      of 38



 consistent with California law. The APPAs do not contain this definition. As is obvious from

 Cottingham-Texas actions and inactions, ASFG completely controlled Cottingham-Texas’s

 investment policy and all of its assets. No payments were made by ASFG to Cottingham-Texas

 post-petition, and Cottingham-Texas made no demand on ASFG for payment on the 49 SUPNs.

 Cottingham-Texas did nothing to collect or enforce the 49 SUPNs and did not approach the Court

 to seek guidance on what to do in order not to violate the automatic stay. Cottingham-Texas strictly

 followed ASFG’s direction. Cottingham-Texas was under the control of and an affiliate of ASFG

 at all material times. In fact, despite their alleged debtor-creditor relationship, Cottingham-Texas

 was represented during this proceeding by the same counsel that represented ASFG.

        The contractual provisions in the TLPA and APPAs are material to the agreement between

 CPC and ASFG. To comply with the DOE’s 90/10 rule, Cottingham-Texas was required to be an

 independent investment fund. If Cottingham-Texas was not independent, then CPC would not be

 in compliance with the DOE’s 90/10 rule, as the 50% sent via Cottingham-Texas to ASFG would

 simply be a return of ASFG’s funds and a deposit to ASFG. Ms. Shofstall agreed when she testified

 that the revenue associated with the Cottingham Notes should not have been included in the “10

 revenue” portion of the 90/10 calculation.

            3. Conduct Leading Up to Debtor’s Failure

        In September of 2016, Mr. Earle self-reported to the Department of Education that CPC

 had prematurely drawn down approximately $20,000,000 of student loans over the preceding

 years. The DOE placed CPC on heightened monitoring and cut off its ability to draw down the

 proceeds of federally backed student loans. The Department of Education was a creditor of

 Debtor’s estate dating back to 2014. The DOE filed a proof of claim in Debtor’s bankruptcy case

 in the amount of $16,582,033.00. Claim No. 400. The law firm of Ogletree Deakins Nash Smoak



                                                 14
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 15
                                      of 38



 & Stewart, P.C. was also a creditor of the estate since as early as March 12, 2013, a month before

 the TLPA was executed. See Claim No. 17-1, at 9. 2               1F




            Mr. Earle reported the material change in CPC’s financial condition to ASFG by the accrual

 of approximately $20,000,000.00 in unearned revenue as a liability. The material change in CPC’s

 financial condition was as a result of fraud. During September of 2016, Mr. Jasper, Mr. Duoos,

 and Mr. Bick traveled to San Antonio and met with Mr. Earle. Mr. Jasper reviewed the assets CPC

 had available to pledge for a loan including the Emily Buck Foundation. Mr. Jasper described the

 assets in the Emily Buck Foundation as “junk.” 3 ASFG proceeded over the next month to declare
                                                            2F




 a series of loan repurchases and program defaults by the Debtor.

            Throughout October of 2016 and leading up to CPC’s bankruptcy filing, CPC received

 numerous letters from ASFG demanding payment under the TLPA and APPAs. On October 20,

 2016, Mr. Jasper sent a letter to Cottingham-Texas and Mr. Earle in which Mr. Jasper made a

 demand on behalf of ASFG that Cottingham-Texas should make all future payments to ASFG

 rather than to Debtor until ASFG had been paid in the amount of $67,942.56. On October 25, Mr.

 Jasper sent a similar letter, this time demanding to be paid by Cottingham-Texas in lieu of CPC

 until the past-due amount of $73,562.61 was paid in full. Cottingham-Texas complied with

 ASFG’s demand without question.

            The day after petition date, November 1, 2016, Joanne Cannone, an employee of ASFG

 who managed the financial books and records of the company, reminded Stephen Bick of

 Cottingham-Texas to pay ASFG rather than the Debtor. Accordingly, that same day, Mr. Bick sent

 ASFG a check in the amount of $62,843.28. Prior to this diversion of funds, neither ASFG nor



 2
  The Court takes judicial notice of the proof of claim and that Ogletree Deakins was a creditor at the time the TLPA
 was signed. FED. R. EVID. 201(c).
 3
     Mr. Murray, expert witness for the Trustee, also testified that the Emily Buck Foundation assets were worthless.

                                                             15
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 16
                                      of 38



 Cottingham-Texas approached the court seeking relief from the stay to obtain an offset or credit

 with the Debtor. ASFG did file a Motion for Relief from stay three years later in 2019, which was

 denied.

    D. Insolvency

           When examining Debtor’s assets on the books since 2012, millions of dollars—a

 significant chunk of Debtor’s stated assets—are in receivables tied to the “Emily Buck Fund.”

 Greg Murray, expert witness for the Trustee, testified that the Emily Buck Fund receivables were

 essentially worthless. Mr. Jasper, one of the principals of ASFG, testified that the receivables were

 “junk.” These receivables were listed on Debtor’s balance sheets to make it appear more profitable

 in a series of inter-company transfers Greg Murray described as “Enron accounting.” After

 adjusting assets to exclude worthless inter-company transfers, Debtor’s liabilities exceeded its

 assets every year from 2012 through 2016, usually by millions of dollars. The parent company,

 Edudyne, had negative equity for each year in that period as well.

    E. ASFG’s Proof of Claim

           ASFG’s proof of claim alleges that the Debtor owed ASFG a total of $11,749,564.00,

 almost exclusively arising from the Debtor’s failure to honor the repurchase covenants in the

 TLPA and APPA. ASFG asserts that the Debtor owes it $9,227,828.09 under the TLPA for the

 purchase of Designated Loans and $2,494,146.98 under the APPAs for the purchase of Designated

 Accounts. ASFG did not transfer any of the RICs or Student Loans back to the Debtor pursuant to

 the TLPA or the APPAs when the Program Defaults and final repurchases were due. Instead,

 ASFG continued to collect payments from students in the amount of at least $1,023,198.78 through

 June 31, 2019. ASFG’s adjusted damages calculation reflects these collection efforts.




                                                  16
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 17
                                      of 38



          Because Cottingham-Texas was an undercapitalized shell entity without any cash or viable

 assets and, because the Cottingham-Texas investment funds could not, by design, be used to credit

 or offset the amount owed to ASFG, these investment funds were valueless to CPC. The

 Cottingham-Texas transactions lacked economic substance and value for the Debtor.

 IV.      Analysis and Conclusions of Law by Count

       A. Counts 1 through 3: Notes from Cottingham-Texas to Debtor

          The Court granted summary judgment on Counts 1, 2, and 3 against Cottingham-Texas and

 in favor of the Trustee. See ECF No. 62. The Court found that Debtor was the owner of four Master

 Promissory Notes (2013 MPN, 2015 MPN, Austin MPN, Tulsa MPN), that Cottingham-Texas had

 breached each MPN, and that Cottingham-Texas was liable to the Trustee for $8,236,787.40 plus

 interests, costs, and fees. Rejecting ASFG’s argument to the contrary, the Court held that the

 Trustee had standing to enforce the MPNs despite ASFG’s purported “assigned” interest in the

 MPNs.

          On appeal, the district court affirmed most of this Court’s findings and conclusions,

 vacating only to the extent that this Court’s order granted attorney’s fees on appeal that were not

 expressly conditioned on success on appeal. See ECF No. 286, at 5–12 (finding that this Court’s

 entry of summary judgment against Cottingham-Texas was proper); 12–14 (discussing the appeal-

 fee issue); 14–16 (dismissing Appellants’ other arguments, including an adequate-protection

 argument raised for the first time on appeal). In a footnote, the district court “note[d] its own

 confusion as to why ASFG” was presenting this appeal at all “[e]ven though Counts 1, 2, and 3

 are against Cottingham-Texas alone.” Id. at 7–8. The footnote also questioned (1) why ASFG and

 Cottingham-Texas “would present the same arguments and be represented by the same counsel”

 despite having potentially adverse and incompatible positions, and (2) “how Cottingham-Texas



                                                 17
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 18
                                      of 38



 could benefit from the argument that it owes $8.2-plus million to ASFG rather than to the Trustee,

 absent additional agreements between Cottingham-Texas and ASFG that would lead ASFG to not

 seek to collect on those sums owed and payable under the MPNs.” Id.

         Importantly, the district court rejected ASFG’s full-assignment theory of the Program

 Subsidy Loans through a close reading of the TLPA and the APPA: at best, Debtor “assigned to

 ASFG a security interest in the MPNs that does not affect the Debtor’s right to enforce against

 Cottingham-Texas.” Id. at 10. In other words, Debtor did not assign the whole “bundle of sticks”

 of the MPNs in some unlimited, unqualified transfer; the transfer to ASFG was just a security

 interest. ASFG’s rights in the MPNs are therefore limited, both by the language of its contracts

 with Debtor and by UCC Article 9 more generally—rather than by Article 3. See id. at 10

 (specifically discussing and disposing of ASFG’s Article 3-based argument).

         The Court has found—and the district court has affirmed—that the promissory notes are

 valid and enforceable and that Cottingham-Texas breached its obligation to pay. A finding that the

 MPNs between Cottingham-Texas and CPC are fraudulent transfers would be inconsistent with

 leaving the summary judgment in place. The prior partial summary judgment also belies an alter

 ego theory for the same reason. The Court reaffirms the granting of relief under Counts 1, 2, and

 3.

      B. Count 4: Turnover

         The Trustee moves for turnover under § 542 of approximately $2.46 million from

 Cottingham-Texas, which represents the amount Cottingham-Texas owed under the 4 MPNs

 between the petition date and January 2019, because Cottingham-Texas made no payments to

 Debtor during the case. See 2d Am. Compl. ¶¶ 135–41 (ECF No. 226). This Court already granted

 judgment in favor of the Trustee on the MPNs/Program Subsidy Loans in their entirety against



                                                18
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 19
                                      of 38



 Cottingham-Texas—about $8.2 million. Defendants argue this renders the turnover action moot,

 and that Trustee is not entitled to “double recovery.” See Def.’s Post-Trial Br., at 18 (ECF No.

 303). Defendants also claim Cottingham-Texas does not currently have any property of the estate

 which could be subject to turnover. Id.

        To the extent the Trustee seeks to recover funds already included in the judgment, such a

 remedy is unnecessary. While the Trustee would be entitled to a turnover of whatever estate funds

 Cottingham-Texas has in its possession, it does not have any such funds, and the Trustee already

 has a judgment against Cottingham-Texas which includes this amount.

    C. Count 5: Declaratory Judgment on Alter Ego

        The Trustee seeks a declaratory judgment under 28 U.S.C. § 2201 that (1) Cottingham-

 Texas is the “alter ego, extension, and instrumentality” of both ASFG and Cottingham

 Management; and (2) ASFG and Cottingham Management are liable for the debts of Cottingham-

 Texas. See 2d Am. Compl. ¶¶ 143–46. Defendants argue that California Limited Liability

 Company law controls and that (1) Cottingham Management, as member of Cottingham-Texas, is

 not liable for the debts of the LLC it owns; and (2) the Trustee has not met his burden under

 California law to show that Cottingham-Texas is an alter ego of either entity. Def.’s Post-Trial Br.,

 at 18–20. Because ASFG is not an owner of Cottingham-Texas, it cannot be found to have “unity

 of ownership” with Cottingham-Texas and therefore alter ego cannot apply. Id. at 20.

        Some factors do support a finding of alter ego as to ASFG: arguably commingled funds,

 use of one as a mere shell or conduit for the affairs of the other, and inadequate capitalization. See

 Sonora Diamond Corp. v. Superior Court, 83 Cal. App. 4th 523, 538–39 (Cal. Ct. App. 2000). In

 addition, the Trustee presented evidence that ASFG paid the LLC filing fees for Cottingham-

 Texas, although this is not one of the listed factors. The same factors, plus a unity of ownership,



                                                  19
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 20
                                      of 38



 generally apply as to Cottingham Management. Regardless, a finding of alter ego is an

 extraordinary remedy, and it is not clear what benefit the estate would gain from this avenue of

 relief over others. The Trustee can collect on the judgment against Cottingham-Texas by

 garnishing ASFG’s receivables. In addition, a declaratory judgment that the Trustee can collect

 from these two entities on debts owed by Cottingham-Texas does not address the larger-ticket

 item—Debtor’s repurchase obligation to ASFG.

        The Trustee did not meet its burden to show that Cottingham-Texas was the alter ego of

 the other entities, despite evidence to suggest that it was an entity designed to help both entities

 facilitate a fourth party’s (namely, CPC) circumvention of federal regulations. Because an alter

 ego finding would be inconsistent with the partial summary judgment, it will not be granted.

    D. Counts 6 through 8: Breach of Contract and Warranty (TLPA and APPA)

        The Trustee claims ASFG breached the TLPA and APPAs because the representation and

 warranty that ASFG and Cottingham-Texas were not “affiliated” was false. Under TLPA’s internal

 definition of “affiliated,” as well as the broad “in any other manner” language of the representation

 itself, the control-and-credit relationship between ASFG and Cottingham-Texas makes this

 provision false. As for the more tightly drafted APPAs, the Trustee alleges that ASFG’s

 relationship with Cottingham-Texas was one of “control,” and the representation is false even

 though the broader language of the TLPA is absent. The Trustee argues that the breach was

 material because it put Debtor out of compliance with the 90/10 rule.

        ASFG argues that the representation is true, because the representation specifically

 discloses the credit relationship between ASFG and Cottingham-Texas and ASFG did not control

 Cottingham-Texas. Alternatively, if the representation was false, it did not constitute breach of

 contract because no specific language in the contract says that a false representation by ASFG



                                                  20
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 21
                                      of 38



 constitutes breach, even though a false representation by Debtor would be a breach. ASFG further

 claims that even if the false representation was a breach of the agreements, the breach was not

 material.

        Both parties agree that Debtor did not pay the repurchase obligations and offers no excuse

 for nonperformance. “A cause of action for breach of contract requires proof of the following

 elements: (1) existence of the contract; (2) plaintiff's performance or excuse for nonperformance;

 (3) defendant’s breach; and (4) damages to plaintiff as a result of the breach.” Miles v. Deutsche

 Bank Nat’l Tr. Co., 236 Cal. App. 4th 394, 402 (Cal. App. 2015). Generally, a suit for breach of

 contract requires a showing that the party bringing suit did not itself breach the contract; in other

 words, a breach by plaintiff ends the inquiry as to breach by defendant. Id.; see also Chen v.

 Thomas & Betts Corp., 268 F. App’x 508, 511 (9th Cir. 2008) (“We need not reach the issues of

 [defendant]’s alleged breach or [plaintiff]’s purported damages because the district court’s finding

 with respect to [plaintiff]’s non-performance is a sufficient basis for affirming its judgment as to

 the breach of contract claim.”).

        Both parties to the TLPA and APPAs did not meet their obligations under the contracts.

 Debtor arguably breached the contracts both by self-reporting to the DOE and by nonpayment;

 and ASFG breached by making representations which were not true because ASFG controlled and

 was “affiliated” with Cottingham-Texas and did not deliver “put” student loans back to Debtor. A

 finding of liability for breach of contract or warranty is not necessary, however, to find that ASFG

 is liable to the Trustee under a fraudulent-transfer theory for the money received under the

 contracts. Because the Trustee is entitled to only one satisfaction, the Court declines to award

 breach of contract relief.




                                                  21
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 22
                                      of 38



    E. Count 9: Common-Law Fraud

        The Trustee claims that ASFG’s false representation that it was not “affiliated” with

 Cottingham-Texas was fraudulent in that it induced Debtor to execute the TLPA and APPAs; had

 Debtor known the two entities were affiliated, it would not have entered into the contract.

        Whether or not the representation was false, the fraud claim fails on a separate element:

 reliance. It is clear from the testimony of each party to the transaction—other than Lawrence Earle,

 who did not testify—that Earle was informed of the structure of the transaction and the purpose

 and function of Cottingham-Texas as a pass-through entity. Earle was in the loop: he entered into

 these agreements with knowledge of how the system was supposed to work, whether or not that

 knowledge was reduced to writing in the form of a true representation in the contracts. From the

 beginning, Lawrence Earle, on behalf of the Debtor, was in on the scheme; the Trustee has not

 shown that Earle would not have entered into the contract had he known how it was structured.

 The fraud claim will be denied.

    F. Count 10 and 11: Violations of Securities Laws

        The Trustee claims ASFG, Cottingham Management, and Cottingham-Texas violated

 federal and state securities laws by failing to disclose that ASFG, not Cottingham-Texas, would

 ultimately receive the funds Debtor lent Cottingham-Texas under the MPNs. ASFG presents five

 main arguments: the MPNs are not a security; the Trustee presented no evidence that the MPNs

 were securities; under Texas and California law, the MPNs are excepted from securities laws; no

 misrepresentations were made; and the statute of limitations has run for federal, California, and

 Texas securities law claims.

        The MPNs are not securities. Under the Howey test, whether an instrument is a security

 depends on “whether the scheme involves an investment of money in a common enterprise with



                                                 22
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 23
                                      of 38



 profits to come solely from the efforts of others.” S.E.C. v. Howey Co., 328 U.S. 293, 301 (1946).

 A common enterprise “may be established by showing ‘that the fortunes of the investors are linked

 with those of the promoters,’” such as by a profit-sharing arrangement. S.E.C. v. R.G. Reynolds

 Enterprises, Inc., 952 F.2d 1125, 1130 (9th Cir. 1991). An expectation of profits produced by the

 efforts of others exists when “the efforts made by those other than the investor are the undeniably

 significant ones, those essential managerial efforts which affect the failure or success of the

 enterprise.” S.E.C. v. Glenn W. Turner Enterprises, Inc., 474 F.2d 476, 482 (9th Cir. 1973). Here,

 none of the success of the notes depended on Cottingham-Texas’s or ASFG’s “success”; on their

 face, they depended on Debtor’s performance of the repurchase obligation. The MPNs were

 structured as a business loan back to the primary lender, not as a security, bond, or investment

 contract.

        The MPNs are not securities under Texas securities law and also qualify for an exception

 under Texas securities law. When reading the statute generally, the Texas Supreme Court uses the

 Howey test for the definition of “security.” See Life Partners, Inc. v. Arnold, 464 S.W.3d 660,

 681 (Tex. 2015); Searsy v. Commercial Trading Corp., 560 S.W.2d 637, 640–42 (Tex. 1977). But

 Article 581-5 also provides an exception for sales of securities to less than 35 persons. See TEX.

 REV. CIV. STAT. ANN. art. 581-5. Even if they were a security under Texas law, this exception

 applies. The MPNs were not issued publicly and were given only to Dickinson entities (San

 Antonio, Tulsa, and Austin); clearly less than 35 holders in total.

        The California exception that applies is different: it specifically excepts debts not sold to

 the public. “Any offer or sale of any evidence of indebtedness, whether secured or unsecured, and

 any guarantee thereof, in a transaction not involving any public offering” is exempted from

 California’s blue-sky laws. CAL. CORP. CODE § 25102(e). This “offering” was not public, but was



                                                  23
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 24
                                      of 38



 directed only at the Dickinson entities. California’s blue-sky laws therefore except the MPNs.

 Because there were no securities involved in these transactions, it is unnecessary to discuss the

 statute of limitations issue. Relief will be denied under Counts 10 and 11.

    G. Count 12: Equitable Subordination

        The Trustee claims that ASFG’s secured claim should be equitably subordinated to share

 pari passu with the general unsecured creditor class; effectively, the Trustee is using equitable

 subordination as an alternative method to avoid ASFG’s lien. ASFG argues that no “inequitable

 conduct” occurred and that none of its conduct harmed creditors or yielded an unfair advantage.

        The Fifth Circuit employs a three-element test for equitable subordination: “(1) the

 claimant must have engaged in some type of inequitable conduct; (2) the misconduct must have

 resulted in injury to the creditors or conferred an unfair advantage on the claimant; and (3)

 equitable subordination of the claim must not be inconsistent with the provisions of the Bankruptcy

 Code.” Fabricators, Inc. v. Technical Fabricators, Inc. (In re Fabricators, Inc.), 926 F.2d 1458,

 1464–65 (5th Cir. 1991) (citing Benjamin v. Diamond (In re Mobile Steel Co.), 563 F.2d 692,

 700 (5th Cir. 1977)). The Trustee bears the initial burden of showing that equitable subordination

 is appropriate; once that is established, Defendants bear the burden to show the good faith and

 fairness of their conduct. See id. at 1465.

        The Trustee has shown inequitable conduct and unfair advantage obtained by ASFG. Not

 only did ASFG breach its representation that it was not affiliated with Cottingham-Texas, which

 indirectly caused Debtor to fall out of compliance with the 90/10 rule, it did not keep Cottingham-

 Texas solvent and diverted funds from Debtor as it approached bankruptcy. In addition, ASFG

 held onto millions of dollars in cash—proceeds of the Program Subsidy Loans and loan repurchase

 obligations—yielding a nearly 150% recovery on defaulted student loans, and on the whole



                                                 24
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 25
                                      of 38



 program once it declared a Program Default. Its inflation of its own claim via the Program Subsidy

 Loans and circumvention of the 90/10 rule resulted in injury to creditors, particularly the

 Department of Education, with a $16.5 million claim, and other unsecured creditors. Cf. Wooley

 v. Faulkner (In re SI Restructuring, Inc.), 532 F.3d 355, 361–62 (5th Cir. 2008) (no injury to

 creditors proven). This conduct also put ASFG in an unfairly advantageous position: it was secured

 in virtually all receivables of Debtor, namely the MPNs, and used that secured status to inflate its

 claim and collect what little value remained in the estate. Equitable subordination would not be

 inconsistent with other provisions of the Bankruptcy Code and the creditors were harmed. Id.

        Despite their best efforts, Defendants have not shown that they operated in good faith; quite

 the opposite. The principals knew that this program would put them in a more secure position than

 other creditors and allow Debtor to evade DOE regulations—even if only temporarily. Because

 the Trustee has met his burden and Defendants have not met theirs, the Trustee is entitled to

 equitable subordination, with two significant caveats. First, the claim should only be subordinated

 to the extent it is allowed, which means that if the claim is disallowed under § 502(d), the claim is

 not subordinated. Second, the claim is subordinated, if at all, only to the extent necessary to prevent

 harm to other creditors. In this case, that means returning the lien to the estate under § 510(c)(2)

 and allowing ASFG’s claim as a general unsecured claim, but only if the claim is allowed.

    H. Count 13: Avoidance of Lien under § 544

        The Trustee articulates two separate bases for avoiding ASFG’s lien on the MPNs. In the

 Second Amended Complaint, the Trustee alleges that the security interest ASFG claims to have is

 in the Program Subsidy Loans, which “do not actually exist.” While the description of collateral

 in the TLPA, APPAs, and UCC-1 leaves some possible room for argument, the contention is not

 well taken. The Program Subsidy Loans were the individual transfers of money under the MPNs,



                                                   25
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 26
                                      of 38



 and being secured in the MPNs is what counts—ASFG does not need separate security interests in

 each individual advance under the MPNs.

        The second theory, which is clearer from the Trustee’s trial briefing, is that the lien should

 be avoided under § 544(b)(1) because ASFG’s underlying claim should be disallowed under

 § 502(d)—which in turn relies on a finding that ASFG has not paid back to the estate the proceeds

 of a fraudulent transfer under TUFTA or some other chapter 5 cause of action. The Court finds

 that the lien should be avoided under § 544(b)(1).

    I. Counts 14 through 18: Fraudulent Transfer Claims against Cottingham-Texas

        A fraudulent-transfer finding against Cottingham-Texas would be inconsistent with the

 summary judgment on the Master Promissory Notes, which was affirmed on appeal. Relief under

 Counts 14 through 18 will be denied.

    J. Counts 19 through 23: Fraudulent Transfer Claims against ASFG

        The Trustee brings five separate fraudulent transfer claims against ASFG: two under § 548

 and three under the Texas Uniform Fraudulent Transfer Act (TUFTA), recoverable under § 544(b).

 See TEX. BUS. & COM. CODE § 24.001 et seq.; 11 U.S.C. § 544(b)(1) (enabling trustee to avoid

 transfers of property of the estate that are “voidable under applicable law”). The § 548 claims have

 a two-year lookback from the petition date. 11 U.S.C. § 548(a)(1). Each of the TUFTA claims

 have a four-year lookback but require some “triggering creditor” existing at the time of the transfer

 (or, in the case of TUFTA § 24.005, future creditors with claims arising a reasonable time after the

 transfer). See TEX. BUS. & COM. CODE §§ 24.005–006. Two causes of action, TUFTA

 § 24.005(a)(1) and Bankruptcy Code § 548(a)(1)(A), require a showing of “actual intent to hinder,

 delay, or defraud” creditors. See TEX. BUS. & COM. CODE § 24.005(a)(1); 11 U.S.C.

 § 548(a)(1)(A); Galaz v. Galaz (In re Galaz), 850 F.3d 800, 804–05 (5th Cir. 2017) (affirming



                                                  26
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 27
                                      of 38



 lower court’s finding of fraudulent transfer under TUFTA § 24.005 based on actual intent). Two

 causes of action, § 548(a)(1)(B) and TUFTA § 24.006, require a showing that Debtor was insolvent

 at the time of the transaction, became insolvent as a result of the transaction, or in the case of

 § 548(a)(1)(B), “intended to incur, or believed that the debtor would incur, debts that would be

 beyond the debtor’s ability to pay as such debts matured.” 4 The same causes of action require a
                                                                       3F




 showing that Debtor did not receive reasonably equivalent value for the transfer.

         All five claims are based on sums Debtor paid ASFG to repurchase defaulted student loans

 which ASFG “put” back to Debtor over the course of the transaction, between November 2013

 and October 31, 2016 when Debtor filed for bankruptcy. Because the § 548 claims have only a

 two-year lookback, the Trustee seeks relief based only on payments made between October 31,

 2014 and the petition date. These transactions total $4,084,116.34. See 2d Am. Compl. ¶ 236. The

 TUFTA claims have a four-year lookback, which encompasses the entire life of the transaction, or

 $5,170,034.36 in repurchase payments. See id. ¶ 248.

         The Trustee is entitled to judgment on four of the five fraudulent-transfer theories. The

 Trustee is entitled to only one satisfaction, however. The relief granted is supported by alternative

 rationales for awarding the Trustee $5,170,034.36, because he has met his burden under each of

 four separate tests. As to the § 548 claims, the Trustee would be entitled to a judgment for

 $4,084,116.34, the amount of repurchase transactions that happened within two years before the

 petition date. That amount is included in, rather than in addition to, the $5,170,034.36 award.

              1. Section 24.006

         Texas Business and Commerce Code § 24.006 covers transfers fraudulent as to creditors

 that existed at the time of the transaction. To sustain this claim, the Trustee must show (1) at least


 4
  This excludes special provisions covering transfers to insiders, because no party alleges or presents evidence that
 ASFG is an insider of the Debtor.

                                                         27
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 28
                                      of 38



 one creditor’s claim arose before the transfer; (2) the property was transferred for less than

 reasonably equivalent value; and (3) Debtor “was insolvent at the time of the transfer, or was

 rendered insolvent as a result of the transfer.” In re Wren Alexander Investments, LLC, 2011 WL

 748131, at *6 (Bankr. W.D. Tex. Feb. 23, 2011), aff’d, 530 F. App’x 302 (5th Cir. 2013); see also

 Wyly v. Wyly (In re Wyly), 607 B.R. 862, 873 (Bankr. N.D. Tex 2018).

                a. Triggering Creditor

        At the time the TLPA was executed and through the life of the transaction, Ogletree

 Deakins (Claim No. 17) was a creditor of Debtor. Ogletree Deakins’s claim is the same amount or

 greater than it was when the TLPA was executed. The Court takes judicial notice of the claim. In

 addition, the entire scheme was an effort to defraud the federal government—specifically, the

 DOE—which was a creditor when the transaction took place as well. See Wyly, 607 B.R. at 873

 (holding that the IRS was a creditor before a fraudulent transfer occurred, even though IRS did not

 assess the taxes until later); Wren Alexander Investments, 2011 WL 748131, at *6 (same); see

 also Guffy v. Brown (In re Brown Medical Center, Inc.), 552 B.R. 165, 170 (S.D. Tex. 2016)

 (plaintiff stated claim under § 24.006 where it identified the United States as a creditor existing at

 the time the transaction occurred). Even if the federal government were not a creditor at the time

 the transactions in question occurred, this element would nonetheless be satisfied because the

 Trustee can bring this claim on behalf of any creditor and Ogletree Deakins was a creditor at the

 time. See 11 U.S.C. § 544. Because Ogletree Deakins was a creditor through the life of the

 transaction, this element is satisfied; it is also satisfied as to the Trustee’s claims under § 24.005.

                b. Less than Reasonably Equivalent Value

        Reasonably equivalent value requires “a transfer or obligation that is within the range of

 values for which the transferor would have sold the assets at an arm’s length transaction.” TEX.



                                                   28
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 29
                                      of 38



 BUS. & COM. CODE § 24.004(d). “Value in an allegedly fraudulent transfer is determined” by

 focusing “‘on the net effect of the transfers on the debtor’s estate, the funds available to the

 unsecured creditors.’” Wren Alexander Investments, 2011 WL 748131, at *6 (quoting Hinsley v.

 Boudloche (In re Hinsley), 201 F.3d 638, 644 (5th Cir. 2000)). The reasonably equivalent value

 inquiry requires courts to “‘examine all the circumstances surrounding a transaction, looking to

 whether there is a reasonable and fair proportion between what the debtor surrendered and what

 the debtor received in return.’” Milbank v. Sharpshooter II, Inc. (In re Worldwide Diamond

 Ventures, LP), 559 B.R. 143, 150 (Bankr. N.D. Tex. 2016) (quoting Bowman v. El Paso CGP

 Co., 431 S.W.3d 781, 788 (Tex. App.—Houston [14th] 2014, pet. denied)). The most “salient issue

 is whether the estate lost value.” Id. (quoting In re IFS Fin. Corp., 417 B.R. 419, 442 (Bankr.

 S.D. Tex. 2009), aff’d, 669 F.3d 255 (5th Cir. 2012)).

        In this case, it is helpful to think of the repurchase obligation in the context of the larger

 transaction. For each loan that defaulted, Debtor had already paid ASFG through Cottingham-

 Texas at least half the value of the loan, then was obligated to pay full price for the defaulted loan

 before receiving the loan or triggering any repayment obligation by ASFG. To make matters

 worse, Debtor’s right to repayment of the deposit was pledged as collateral for the repurchase

 obligation. Essentially, a defaulted loan yields a 150% recovery for ASFG, which retained no risk

 for the defaulted loan but did retain the cash Debtor lent back to it through Cottingham-Texas.

 Each loan repurchase transaction was, in the context of the overarching scheme, for far less than

 reasonably equivalent value. See Worldwide Diamond Ventures, 559 B.R. at 151 (finding that

 debtors did not receive reasonably equivalent value where debtor overpaid for a diamond which

 later sold at auction for a much lower price).




                                                  29
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 30
                                      of 38



        Even as to each individual loan repurchase, the purchase was not for reasonably equivalent

 value; the student had already defaulted, discounting the value of the loan considerably, yet Debtor

 was obligated to pay full price. See id. Worse, Debtor was required to pay full price for all

 outstanding repurchase obligations before receiving any of the loans it was purportedly

 repurchasing. Finally, ASFG already had half of the student loan proceeds. However the Court

 frames the transaction, Debtor did not receive reasonably equivalent value for the funds it paid to

 ASFG. Trustee has satisfied this element as to all claims that require a showing that Debtor did

 not receive reasonably equivalent value.

                c. Debtor was insolvent at the time of the transfers

        “Under both Texas law and the Bankruptcy Code, a debtor is insolvent if the sum of its

 liabilities is greater than the sum of its assets at a fair valuation.” Indiana Bell Telephone Co.,

 Inc. v. Lovelady (In re Lovelady), 2007 WL 4754174, at *1 (W.D. Tex. Mar. 19, 2007) (citing

 TEX. BUS. & COM. CODE § 24.003(a); 11 U.S.C. § 101(32)); see also Osherow v. Nelson Hensley

 & Consolidated Fund Mgmt., L.L.C (In re Pace), 456 B.R. 253, 273 (Bankr. W.D. Tex. 2011).

 In making an insolvency determination, courts may discount assets and liabilities that were

 contingent at the time the transfer was made based on how likely the contingent event was to occur,

 including by “consider[ing] events subsequent to challenged transfers.” Ingalls v. SMTC Corp.

 (In re SMTC Mfg. of Texas), 421 B.R. 251, 289 (Bankr. W.D. Tex. 2009) (collecting cases).

        When examining Debtor’s assets since 2012, millions of dollars—a significant chunk of

 Debtor’s stated assets—are in receivables tied to the “Emily Buck Fund.” Greg Murray, expert

 witness for Trustee, testified that the Emily Buck Fund receivables were essentially worthless. Mr.

 Jasper, one of the principals of ASFG, testified that the receivables were “junk.” These receivables

 were adjusted on Debtor’s balance sheets to make it appear solvent in a series of inter-company



                                                 30
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 31
                                      of 38



 entries and accounts receivable Greg Murray described as “Enron accounting.” After adjusting

 assets to exclude worthless receivables and inter-company transfers, Debtor’s liabilities exceeded

 its assets every year from 2012 through 2016, usually by millions of dollars. Debtor was insolvent

 when the TLPA was signed and when each repurchase transfer was made; accordingly, the Trustee

 has satisfied this element as to all claims that require a showing that Debtor was insolvent at the

 time the transfer was made. Because all elements of § 24.006 are satisfied, the Trustee is entitled

 to judgment under this section in the amount of $5,170,034.36, the amount of the puts paid to

 ASFG.

              2. Section 24.005(a)(2)

         This section has two of the same elements as § 24.006: Debtor did not receive reasonably

 equivalent value for the payments, and at least one creditor had a claim at the time the transfer was

 made. TEX. BUS. & COM. CODE § 24.005(a)(2). As explained above, both elements have been

 satisfied.

         The additional element is that “the debtor (A) was engaged or was about to engage in a

 business or a transaction for which the remaining assets of the debtor were unreasonably small in

 relation to the business or transaction; or (B) intended to incur, or believed or reasonably should

 have believed that the debtor would incur, debts beyond the debtor’s ability to pay as they became

 due.” TEX. BUS. & COM. CODE § 24.005(a)(2). Because Debtor was insolvent when this transaction

 occurred, the Trustee may argue this element is already satisfied. See Pace, 456 B.R. at 274 (noting

 debtor’s insolvency at the time of the transaction as evidence for holding that this element of

 24.005(a)(2) was satisfied); see also Life Partners Creditors’ Trust v. Cowley (In re Life Partners

 Holdings, Inc.), 926 F.3d 103, 120 (5th Cir. 2019) (citing Janvey v. Golf Channel, Inc., 487

 S.W.3d 560, 562, 566 & n.21 (Tex. 2016)) (indicating in dicta that this element can be satisfied by



                                                  31
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 32
                                      of 38



 demonstrating that “the transferor was ‘financially vulnerable’ or insolvent at the time of the

 transaction”). Nevertheless, most courts analyzing claims under section 24.005(a)(2) generally

 focus on Debtor’s ability to pay debts as they become due, or unreasonably low asset value after

 the transfer. See, e.g., Tow v. Amegy Bank, N.A., 505 B.R. 455, 464 (S.D. Tex. 2014) (holding a

 fact issue existed where summary-judgment evidence showed debtor “had an unreasonably small

 amount of capital to pay its debts as they came due”); Tow v. Speer, 2015 WL 1058080, at *14

 (S.D. Tex. Mar. 10, 2015) (affirming jury verdict where the evidence showed that debtor “was left

 with an unreasonably small amount of capital after each of the transfers found constructively

 fraudulent”); Pace, 456 B.R. at 274 (relying not only on debtor’s insolvency but also on debtor’s

 belief “that he would incur debts beyond his ability to pay as they came due”). In other words, a

 transferee may be liable under section 24.006 because it was insolvent at the time of the transfer

 but not be liable under section 24.005(a)(2) because this element is not satisfied. Wyly, 607 B.R.

 at 878 (granting summary judgment in favor of plaintiff under section 24.006 but not section

 24.005(a)(2) because “the record lack[ed] evidence of either of the two remaining factors [of

 section 24.005(a)(2)]”).

        There is no evidence that, during the period of balance-sheet insolvency, Debtor was not

 paying its debts—at least until a few weeks before the bankruptcy case was filed. In addition, this

 transaction, by its very design as an instrument to tweak the 90/10 rule, was for roughly 10–15%

 of Debtor’s operating revenue—15–23% if you double-count the deposit given back to ASFG. It

 follows that the overall transaction, let alone the individual loan-repurchase transaction, was not

 unreasonably large in relation to the remaining assets of the Debtor. Relief under § 24.005(a)(2)

 will be denied.




                                                 32
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 33
                                      of 38



            3. Section 548(a)(1)(B)

        The Bankruptcy Code’s constructive fraudulent transfer provision allows for relief on a

 showing that Debtor received less than reasonably equivalent value and either was insolvent when

 the transaction occurred (or became insolvent as a result of it); “was engaged in business or a

 transaction, or was about to engage in business or a transaction, for which any property remaining

 with the debtor was an unreasonably small capital; [or] intended to incur, or believed that the

 debtor would incur, debts that would be beyond the debtor’s ability to pay as such debts matured.”

 11 U.S.C. § 548(a)(1)(B). This provision, therefore, allows recovery if either the insolvency

 element of § 24.006 is satisfied or the too-few-assets-to-pay test of § 24.005(a)(2) is satisfied.

 Because Debtor was insolvent at the time of the payments and did not receive reasonably

 equivalent value for the payments, the Trustee is entitled to relief under § 548(a)(1)(B) for the

 payments within 2 years before the petition date, or $4,084,116.34.

            4. Actual Fraud

        Both § 548(a)(1)(A) and TUFTA § 24.005(a)(1) require a showing that the transfer was

 made “with actual intent to hinder, delay, or defraud” any creditor. TUFTA § 24.005(a)(1) also

 requires a showing that a “creditor’s claim arose before or within a reasonable time after the

 transfer was made.” TEX. BUS. & COM. CODE § 24.005(a)(1). Because that showing has already

 been discussed above, this analysis focuses on ASFG and Debtor’s actual fraudulent intent.

        The evidence is clear that Earle, Debtor’s principal, and ASFG put this transaction together

 in a careful, concerted effort to evade the DOE’s 90/10 rule and maximize the amount of revenue

 Debtor could squeeze from federal sources to fund its operations. In addition, TUFTA sets forth a

 non-exclusive list of factors to consider in determining actual intent:

        (1) the transfer or obligation was to an insider;



                                                  33
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 34
                                      of 38



        (2) the debtor retained possession or control of the property transferred after the
        transfer;
        (3) the transfer or obligation was concealed;
        (4) before the transfer was made or obligation was incurred, the debtor had been
        sued or threatened with suit;
        (5) the transfer was of substantially all the debtor’s assets;
        (6) the debtor absconded;
        (7) the debtor removed or concealed assets;
        (8) the value of the consideration received by the debtor was [not] reasonably
        equivalent to the value of the asset transferred or the amount of the obligation
        incurred;
        (9) the debtor was insolvent or became insolvent shortly after the transfer was
        made or the obligation was incurred;
        (10) the transfer occurred shortly before or shortly after a substantial debt was
        incurred; and
        (11) the debtor transferred the essential assets of the business to a lienor who
        transferred the assets to an insider of the debtor.
 TEX. BUS. & COM. CODE § 24.005(b). The bolded factors apply. ASFG “concealed,” at least from

 federal reporting, that Cottingham-Texas was not independent and that without an independent

 intermediary, Debtor would be in violation of the 90/10 rule. As for factors 8 and 9, analysis above

 already discusses that Debtor was insolvent at the time of each repurchase payment and did not

 receive reasonably equivalent value for any payment. These three factors, coupled with ASFG and

 Earle’s brazen efforts to evade federal caps on funding sources, show an intent to defraud the DOE

 and other creditors as well. ASFG actually intended to defraud Debtor’s creditors.

    K. Count 24: Preference under § 547

        The Trustee claims its payments to ASFG during the 90 days before the petition date were

 preferences and thus recoverable under § 547. See 11 U.S.C. § 547(b). All of these payments were

 loan-repurchase payments, some of which were the result of a free-look refund while others were


                                                  34
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 35
                                      of 38



 not. ASFG argues that these loan-repurchase payments were made in the ordinary course of both

 parties’ business, including the free-look refunds, because ASFG regularly processed student

 refunds and did not know about the free-look program.

        Relief under § 547 will be denied, although the same relief will be awarded under a

 fraudulent-transfer theory as discussed above. The payments—both free-look refunds and loan

 repurchase payments—were made in the ordinary course of both Debtor’s and ASFG’s business,

 and the Trustee has not met his burden to show otherwise. See 11 U.S.C. § 547(c)(2).

    L. Count 25: Recovery under § 550 of Avoided Transfers from Counts 14–23

        In Count 25, Trustee simply asks to recover the value of any transfers the Court deems

 avoidable under §§ 544 and 548. This relief is available as to the initial transferee and “any

 immediate or mediate transferee of such initial transferee.” See 11 U.S.C. § 550(a)(1)–(2). The

 Court finds that the Trustee can recover any transfer avoided under §§ 544 and 548.

    M. Count 26: Objection to ASFG’s Claim under § 502

        Section 502(d) of the Code gives clear instruction to disallow ASFG’s claim based on its

 repurchase obligation until ASFG repays any and all amounts owed on chapter 5 claims. Section

 502(d) states:

        Notwithstanding subsections (a) and (b) of this section, the court shall disallow any
        claim of any entity from which property is recoverable under section 542, 543, 550,
        or 553 of this title or that is a transferee of a transfer avoidable under section 522(f),
        522(h), 544, 545, 547, 548, 549, or 724(a) of this title, unless such entity or
        transferee has paid the amount, or turned over any such property, for which such
        entity or transferee is liable under section 522(i), 542, 543, 550, or 553 of this title.
 11 U.S.C. § 502(d). ASFG is liable to the estate under §§ 544 and 548 (fraudulent transfer of the

 price of put-back loans) and § 549 (diverted check from Cottingham-Texas that was a transfer of

 estate property after filing) and has not satisfied its liability. Accordingly, its claim should be

 disallowed in full.


                                                   35
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 36
                                      of 38



    N. Count 27: Avoidance of Post-Petition Transfer under § 549

        Section 549 enables the Trustee to avoid unauthorized post-petition transfers of property

 of the estate. 11 U.S.C. § 549(a). The Trustee seeks to reclaim the value of a check ($62,843.28)

 that Cottingham-Texas sent to ASFG on November 1, 2016, the day after the petition date, because

 that payment was property of the estate which was diverted without permission or leave from the

 Court. ASFG has two arguments, each without real support from the law or the record. First, the

 money was not property of the estate because ASFG had “exercised its rights” to its “collateral”

 by diverting the payment. Specifically, ASFG argues that because it had a security interest in the

 MPNs and because Debtor defaulted on the underlying obligation, ASFG was entitled to divert the

 funds without permission from the Court. Second, ASFG argues that, on the date the transfer was

 made, neither it nor Cottingham-Texas had received notice of the bankruptcy case.

        As to ASFG’s second argument, there is no lack-of-notice exception under § 549. There is

 a good-faith-purchaser exception—see 11 U.S.C. § 549(c)—but nothing was purchased and ASFG

 did not act in good faith. As to its first argument, the Court has settled the issue already: the MPNs

 are property of the estate, and Debtor can collect on them from Cottingham-Texas and ASFG (by

 garnishment). The Court will grant relief under section 549 in the amount of $62,843,28, the

 amount of the unauthorized transfer.

    O. Count 28: Violation of Automatic Stay

        The Trustee claims ASFG violated the automatic stay by retaining possession of the MPNs

 and diverting payment on the MPNs to itself rather than to Debtor. In that same vein, the Trustee

 alleges Cottingham-Texas violated the stay by paying ASFG rather than Debtor on the MPNs. See

 2d Am. Compl. ¶¶ 287–94. Defendants oppose this claim on several grounds: first, the Trustee

 does not have standing to seek damages for stay violations because he is not an “individual” under



                                                  36
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 37
                                      of 38



 362(k). See Def.’s Post-Trial Br., at 87–88. Second, Defendants did not receive notice until

 November 3, 2016—after the alleged transfers took place, which means sanctions for those

 transfers are not available under § 342(g)(2). Third, the Trustee cannot show damages from a

 purported stay violation because the transfers were applied to their outstanding debt to ASFG (and

 because the loans were collateral ASFG had seized); and fourth, neither ASFG nor Cottingham-

 Texas violated the automatic stay because withholding payments allegedly owed to Debtor is not

 an act covered by § 362. Id. at 90–92. 5      4F




          The Trustee’s automatic-stay claim is duplicative of at least two other causes of action—

 namely, breach of the MPNs against Cottingham (which has already been reduced to judgment)

 and post-petition transfer under § 549. This is an alternative remedy to both, and relief under Count

 28 will be denied.

     P. Count 29: Attorney’s Fees

          The Trustee requests attorney’s fees and costs under the TLPA and APPAs as well as

 whatever fees may be available under the Bankruptcy Code and Texas law for each corresponding

 cause of action. Section 22 of the TLPA provides that “[i]n the event any action is brought for

 enforcement or interpretation of this Agreement, the prevailing party shall be entitled to recover

 its reasonable attorney’s fees and costs incurred.” The APPAs have an identical clause. ASFG

 argues that (1) this clause would only apply to fees and costs related to the breach of contract

 claim; and (2) if ASFG is the prevailing party, it is entitled to that amount.




 5
   This last argument is very similar to the subject of a case before the Supreme Court this term: City of Chicago v.
 Fulton, No. 19-357, 140 S.Ct. 680 (2019) (granting petition for writ of certiorari); In re Fulton, 926 F.3d 916 (7th
 Cir. 2019) (opinion below). Neither party cites the Fifth Circuit as part of the circuit split. The Seventh Circuit below
 held that passive retention of property of the estate violates the automatic stay; if the Supreme Court affirmed, ASFG’s
 argument would fail. See Fulton, 926 F.3d at 923–25. Resolution in favor of the minority view—that passive retention
 of property of the estate does not violate the automatic stay—would make this a winning argument. Because no relief
 is granted on this cause of action for other reasons, the Court need not decide this issue.

                                                           37
18-05259-rbk Doc#353 Filed 06/23/20 Entered 06/23/20 15:49:09 Main Document Pg 38
                                      of 38



        Nothing prevents the Court from granting fees and costs in essentially the same manner as

 it did in the Cottingham-Texas judgment, except that the Court should find that any prospective

 appeal fees are conditioned on success on appeal and whether the fees are reasonable and

 necessary. ExxonMobil Corp. v. Elec. Reliability Servs., 868 F.3d 408, 421 (5th Cir. 2017);

 Ventling v. Johnson, 466 S.W.3d 143, 154 (Tex. 2015), reh’g denied, (Sept. 11, 2015). As for

 ASFG’s contention that only breach-of-contract attorney’s fees are available, that is not true;

 TUFTA allows for reasonable and necessary attorney’s fees and costs, and Rule 7054(d) allows

 an award of costs to the prevailing party and for attorney’s fees by separate motion after a judgment

 is rendered. TEX. BUS. & COM. CODE § 24.013 (“In any proceeding under this chapter, the court

 may award costs and reasonable attorney's fees as are equitable and just.”); FED. R. BANKR. P.

 7054(d).

        The Trustee is entitled to reasonable and necessary attorney’s fees for bringing this action

 under Texas Business and Commerce Code § 24.013 and Rule 7054 of the Federal Rules of

 Bankruptcy Procedure. Local Bankruptcy Rule 7054 allows the Trustee to request attorney’s fees

 post-judgment.

        A separate judgment in favor of the Trustee will be rendered pursuant to FED. R. BANKR.

 P. 7058.

                                                ###




                                                  38
